Pee Cueiam.
The decision of the Supreme Court was challenged on the argument of this appeal in only two particulars — first, that the statute requiring municipal contracts for work, <fec., to an amount of over $500, to- be let by advertisement and competition, was applicable. This is now withdrawn, counsel submitting to the decision of the Supreme Court in Heston v. Atlantic City, 93 N. J. L. 317; so we have not considered the point; secondly, it is alleged 'that, in holding that the city had power to pass an ordinance for the employment of ■an engineer to- prepare plans and specifications for an electric light distributing system, without having first determined by ordinance that such system should be constructed, the Supreme Court overlooked the fact that the ordinance brought up also called for the supervision by said engineer of the construction of such system in the absence of any ordinance to construct the same.
This question we do not feel called upon to consider. It is not raised in the reasons on certiorari, of which the only one applicable- is the fifth, and that is restricted to the point *263discussed by the Supreme Court, i. ethe plans and specifications alone. The seventh is merely a general assertion of lack of power to pass the ordinance.
Moreover, it seems plain from the quotation by the Supreme Court from the brief of the present appellant, and the comments of the court, that the argument was restricted, and properly so, to the reasons filed, and that the point now made was not there presented.
The settled rule is that this court need not, and except for special reasons will not, pass on questions not raised in the court below, and this ease is not within any of the exceptions to that rule. Eecent cases on this point are Marten v. Brown, 81 N. J. L. 599, 601; State v. Shupe, 88 Id. 610; Ruggles v. Ocean Accident Corp., 89 Id. 180; McMichael v. Horay, 90 Id. 142, 145.
The judgment will be affirmed.
For affirmance — The Chancellor, Chief Justice, Swayze, Parker, Black, Katzenbach, White, Heppenhbimer, Williams, Ackerson, JJ. 10.
For reversal — None.